STEELMAN, Judge
dissenting.
*295Where TAS had a diminished privacy interest due to her attendance at an alternative school, the nature of the intrusion occasioned by the search in question was minimal, the governmental concern involved was important and immediate, and the search in question was an effective means of addressing that concern, the trial court did not err in denying TAS’ motion to suppress. I must respectfully dissent.
I. Additional Facts
Additional facts should be noted. Students were sent to Brunswick County Academy (“the Academy”) for violating the Brunswick County Code of Conduct, by engaging in violent behaviors and/or substance abuse. Pills, typically prescription medications, were discovered at the Academy two to three times within every nine week period. The Academy had a “no penalty disclosure” policy. If students voluntarily turned over items that were not allowed at the Academy, such as pills or weapons, then the student was not punished and law enforcement was not contacted. The Academy notified the student’s parents, and the parents were required to pick up the contraband. Finally, the Academy’s principal stated that during the search in question the girls’ shirts remained down at all times, and no body parts were seen by the persons conducting the search.
II. Strip Search
At the heart of the majority opinion is the notion that TAS was subjected to a strip search by school authorities. This conclusion is not supported by the facts of this case.
I first note that on appeal, TAS does not challenge any of the trial court’s findings of fact. The only arguments presented pertain to the trial court’s conclusions of law. As such, the trial court’s findings of fact are binding on appeal. Koufman v. Koufman, 330 N.C. 93, 97, 408 S.E.2d 729, 731 (1991). The search in question was described by the court in finding of fact eight:
each student was taken on an individual basis to another room in the school and the search was conducted. The search included shoes, book bags and coats. The school staff member or administration member conducting the search would pat down the socks. The girls were required to loosen their shirt tails and hook their thumbs under the bra and pull it out so that any contraband will fall out. No private parts were exposed.
*296The majority equates this search to that conducted in the case of Safford U. Sch. Dist. v. Redding, 557 U.S. —, 174 L. Ed. 2d 354 (2009). That search was described as follows:
Romero and Schwallier directed Savana to remove her clothes down to her underwear, and then “pull out” her bra and the elastic band on her underpants. . . . The very fact of Savana’s pulling her underwear away from her body in the presence of the two officials who were able to see her necessarily exposed her breasts and pelvic area to some degree, and both subjective and reasonable societal expectations of personal privacy support the treatment of such a search as categorically distinct, requiring distinct elements of justification on the part of school authorities for going beyond a search of outer clothing and belongings.
Id. at-, 174 L. Ed. 2d at 364.
It is readily apparent that the only common factor between the search of TAS in the instant case and Savana in the Safford case is that each girl was required to pull out her bra. However, that is where any similarity ends. TAS was completely clothed throughout the search, while Savana was required to remove her clothing down to her bra and panties.
There is no statutory definition for “strip search” in the North Carolina General Statutes, and the appellate courts of North Carolina have not defined the term. Therefore, “we must give it that meaning generally recognized by lexicographers.” Clinard v. White, 129 N.C. 250, 251, 39 S.E. 960, 960 (1901). Black’s Law Dictionary defines strip search as “[a] search of a person conducted after that person’s clothes have been removed, the purpose [usually] being to find any contraband the person might be hiding.” Black’s Law Dictionary 1469 (9th ed. 2009). The search of TAS in this case was not a strip search. It is apparent from the opinion of the United State Supreme Court in Safford that what they found offensive was the exposure of the breasts and pelvic area of Savana, when there was no prior information that the drugs were hidden in those areas. In the instant case no clothes were removed, and no private parts were exposed. The instant case clearly did not involve a strip search.
III. Presence of Information as to Location of Drugs
The rationale of Safford is not applicable to the instant case. The Court held in Safford that “what was missing from the suspected facts that pointed to Savana was any indication of danger to the stu*297dents from the power of the drugs or their quantity, and any reason to suppose that Savana was carrying pills in her underwear.'” 557 U.S. at -, 174 L. Ed. 2d at 365 (emphasis added). In Safford there was no information that drugs were being concealed in the female student’s bra; however, in the instant case school officials had been given specific information that pills were coming into the Academy hidden in the bras of female students. Further, the search in the instant case was much less intrusive than the one conducted in Safford. During the search in question no private parts were exposed, whereas in Safford the female student’s breasts and pelvic area were exposed when she was searched.
The instant case is distinguishable from Safford based on the specific tip in the instant case that pills were coming into the school in the female students’ bras, and the less intrusive nature of the search in the instant case.
IV. Susnicionless versus Suspicion-Based Searches
In New Jersey v. T.L.O., 469 U.S. 325, 341, 83 L. Ed. 2d 720, 734 (1985), the Supreme Court articulated a test for determining the reasonableness of a school search based on individualized suspicion. This test was applied in Safford. In Vernonia School Dist. 47J v. Acton, 515 U.S. 646, 132 L. Ed. 2d 564 (1995), the Supreme Court articulated the following test for determining the reasonableness of school searches not based upon individualized suspicion: (1) what is the nature of the privacy interest upon which the search intrudes? (2) what is the character of the intrusion that is complained of? and (3) what is the nature and immediacy of the governmental concern at issue here, and the efficacy of this means for meeting it? The Vemonia test was applied to a suspicionless search in Board of Education v. Earls, 536 U.S. 822, 153 L. Ed. 2d 735 (2002). The Supreme Court has established two frameworks for evaluating the reasonableness of school searches. The first addresses searches based on individualized suspicion, and the second addresses suspicionless searches. Because individualized suspicion was lacking in the instant case, I would apply the test for reasonableness articulated in Vemonia.
V. Vemonia Test
a. Nature of the Privacy Interest
The Supreme Court has repeatedly recognized that schoolchildren possess a diminished expectation of privacy while in school due to *298the “schools’ custodial and tutelary responsibility for children.” Vernonia, 515 U.S. at 656, 132 L. Ed. 2d at 576; see T.L.O. 469 U.S. 325, 83 L. Ed. 2d 720; Earls, 536 U.S. 822, 153 L. Ed. 2d 735.
TAS had a diminished expectation of privacy as a student for whom the Academy had responsibility. Vernonia, 515 U.S. at 656, 132 L. Ed. 2d at 576. TAS’ expectation of privacy was further diminished by the fact that she was attending an alternative school for students who had previously violated the Brunswick County Code of Conduct. Due to the “at risk” nature of the student body, each day when entering the Academy every student was required to pass through a metal detector and have their book bags, purses, coats, and like items searched. TAS’ expectation of privacy was thus lowered by her attendance at an alternative school which more strictly monitored its student population, similar to adults working in a highly regulated industry. See Skinner v. Railway Labor Exec. Assn., 489 U.S. 602, 627, 103 L. Ed. 2d 639, 666; Vernonia, 515 U.S. at 657, 132 L. Ed. 2d at 577.
b. Character of Intrusion
The search TAS was subjected to was only marginally more invasive than that to which she was subjected upon entering the Academy each morning. On 5 November 2008, TAS and the other female students of the Academy were asked to perform a bra lift to determine if they were hiding any pills in their bra. According to unchallenged finding of fact number eight “no private parts were exposed” during the search. TAS was fully aware that she would be subjected to a search upon entering the Academy, and the additional search that was conducted was only minimally more invasive.
Finally, the Academy had a “no penalty disclosure” policy in place. The trial court’s unchallenged finding of fact four held if students disclosed the possession of weapons or drugs there were no consequences. TAS could have avoided any criminal consequences of her possession of drugs by turning over the contraband she possessed. I would hold that the privacy interests implicated by the search were not significant, particularly in light of the trial court’s unchallenged findings of fact, which are binding upon appeal. Koufman, 330 N.C. at 97, 408 S.E.2d at 731.
c. Nature. Immediacy, and Efficacy
i. Nature of the Governmental Concern
The Supreme Court has clearly established that deterring drug use by our Nation’s schoolchildren is an important governmental con*299cern. Vemonia, 515 U.S. at 661-62, 132 L. Ed. 2d at 579-80. The nature of the governmental concern in the instant case is even greater than the general concern for deterring drug use by schoolchildren in that the students in the instant case attended an alternative school for students who had previously violated the code of conduct primarily as a result of substance abuse and/or violent behavior. The Academy students are even more vulnerable to the negative effects of drugs than typical schoolchildren.
ii. Immediacy of Governmental Concern
Evidence of an existing drug problem is not necessary to establish the immediacy of the governmental concern involved; however, it does help to “shore up an assertion of special need for a suspicionless general search program.” Earls, 536 U.S. at 835, 153 L. Ed. 2d at 748 (quotation omitted). There was evidence of drug use at the Academy. The principal of the Academy testified and the trial court found that drugs were intercepted at the Academy at least two or three times during each nine week grading period. I would hold that this, coupled with the “at risk” nature of the student body, provides evidence of the immediacy of the governmental concern at issue in the instant case.
iii. Efficacy of Means
The Supreme Court has “repeatedly refused to declare that only the ‘least intrusive’ search practicable can be reasonable under the Fourth Amendment.” Vernonia, 515 U.S. 663, 132 L. Ed. 2d at 581 (citation omitted). I would hold that the search in the instant case was effective at preventing and deterring drug use, particularly in light of the fact that the Supreme Court has made it clear that it will not engage in weighing arguments about least restrictive alternatives. Id. I would hold the trial court did not err in denying TAS’ motion.
VI. Concurrence
The concurring opinion concludes that the search in the instant case violates Article I, Section 20 of the North Carolina Constitution. While TAS raised arguments under the North Carolina Constitution in her motion to suppress, TAS failed to make any argument under Article I, Section 20 of the North Carolina Constitution at trial or in her brief to this Court; therefore, this issue is not properly before this Court. State v. Ellis, - N.C. App. -, -, 696 S.E.2d 536, 539 (2010); N.C. R. App. P. 28(a). “It is not the role of this Court to fabricate and construct arguments not presented by the parties before it.” Coker v. DaimlerChrysler Corp., 172 N.C. App. 386, 398, 617 S.E.2d *300306, 314 (2005) (citation omitted), aff’d per curiam, 360 N.C. 398, 627 S.E.2d 461 (2006).
VII. Conclusion
Pursuant to the analysis articulated in Vernonia, 515 U.S. 646, 132 L. Ed. 2d 564, I would hold that the trial court did not err in denying TAS’ motion to suppress.